DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 14, 15, and 16are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Publication: 2009/0058991 A1) in view of Garvey et al. (Publication: 2021/0304483 A1).

Regarding claim 1, see rejection on claim 14.

Regarding claim 2, see rejection on claim 15.

Regarding claim 3, see rejection on claim 16.

Regarding claim 14, Kim discloses computer-implemented system comprising ([0034] - Fig. 4, computer portable terminal): 
one or more processors (Fig. 4, image processor 22); and 
one or more memory devices that store instructions that, when executed by the one or more processors, cause the one or more processors to execute operations comprising ([0034], Fig. 4, instructions, executed by image processor 22 to execute the following methods): 
generating motion vectors for a current frame ([0018] – motion vector is obtained between the confirmed matching image blocks of frames, input frame “current frame”.); 
executing a backward projection pass using at least one previous frame of one or more previous frames (
[0064] - back-projection scheme is used on step 215 of Fig. 5. 
[0047] – Step 215 involves inputted image frame in a previous unit of time, previous frame.); 
Locating, using the backward projection pass,  one or more matching surfaces in common between the current frame and the one or more previous frames using the motion vectors ( 
[0064] - back-projection scheme is used.
[0018] – confirming matching image blocks, location of image blocks, between input frame and previous frame according to an average value of a corresponding image and a motion vector.); 
Kim does not however Garvey does disclose
patching a G-buffer of the current frame based on information corresponding to the one or more matching surfaces (
[0045] – “the information associated with an influence of a shadow caster (or the influence of a number of shadow casters) on a texel may be stored or recorded together with the world-space coordinate of the texel in the atlas G-buffer ; the server may check whether the influence of a number of shadow casters has already been computed for this texel or not. As such, if the texel is encountered in the subsequent frame as part of the potentially visible set of surfaces” information related to the G-buffer of the shadow casters between the frames.
[0079] – potentially visible patches are determined based on the information related to the G-buffer of the shadow casters between the frames.); 
determining, based at least in part on the patched G-buffer, one or more differences in light between the current frame and the at least one previous frame ([0045] – “the information associated with an influence of a shadow caster (or the influence of a number of shadow casters) on a texel may be stored or recorded together with the world-space coordinate of the texel in the atlas G-buffer ; the server may check whether the influence of a number of shadow casters has already been computed for this texel or not. As such, if the texel is encountered in the subsequent frame as part of the potentially visible set of surfaces”.
Determine the difference exist on the shadow casters, lights, between the frames (previous and subsequent), the decision is also based in the G-buffer );
rendering an image based at least in part on the one or more differences in light ([0003] “ A device may employ a rendering pipeline that may determine and execute shading for a number of shadowed surfaces by generating a shadow mask conveying information about shadows caused by each light source (e.g., each shadow caster) present in a scene.” 
[0045] – A rendering pipeline that determines the difference exist on the shadow casters, lights, between the frames (previous and subsequent). ); and 
outputting the rendered image for display on a display device ([0057] – the scene is reconstructed and displayed on a screen [0063].).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim in view of Garvey with patching a G-buffer of the current frame based on information corresponding to the one or more matching surfaces; determining, based at least in part on the patched G-buffer, one or more differences in light between the current frame and the at least one previous frame; rendering an image based at least in part on the one or more differences in light as taught by Garvey. The motivation for doing so to support high reliable operation as taught by Garvey. 

	Regarding claim 15, Kim in view of Garvey disclose all the limitations of claim 14. 
Garvey discloses
a system for performing simulation operations; 
a system for performing simulation operations to test or validate autonomous machine applications; a system for rendering graphical output; a system for performing deep learning operations; a system implemented using an edge device; 
a system incorporating one or more Virtual Machines (VMs); a system implemented at least partially in a data center; or 
a system implemented at least partially using cloud computing resources ([0046] – the application of the system includes cloud gaming.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim in view of Garvey with a system implemented at least partially using cloud computing resources as taught by Garvey. The motivation for doing so to support high reliable operation as taught by Garvey. 

	Regarding claim 16, Kim in view of Garvey disclose all the limitations of claim 14. 
Garvey discloses
at least one of: 
rendering a G-buffer ([0006] – rendering with G-buffers.); 
rendering one or more reflections; or 
rendering one or more refractions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim in view of Garvey with rendering a G-buffer as taught by Garvey. The motivation for doing so to support high reliable operation as taught by Garvey. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Publication: 2009/0058991 A1) in view of Garvey et al. (Publication: 2021/0304483 A1) and White et al. (Publication: 2019/0325639 A1).

	Regarding claim 12, Kim in view of Garvey disclose all the limitations of claim 11. 
White discloses 
 wherein the visibility buffer information comprises at least one of ([0020] – an instance visibility buffer includes) 
mesh information corresponding to the first surface; 
triangle information corresponding to the first surface ([0020] – Primitives, surface, include triangles.) ; 
barycentric coordinate information corresponding to the first surface; or 
one or more updated vertex buffers corresponding to the first surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim in view of Garvey with wherein the visibility buffer information comprises at least one of mesh information corresponding to the first surface; triangle information corresponding to the first surface; barycentric coordinate information corresponding to the first surface; or one or more updated vertex buffers corresponding to the first surface as taught by White. The motivation for doing so for improving visibility determination as taught by White. 


Allowable Subject Matter
Claims 4 , 8, 13, 17, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner has not discovered any prior art which fully teaches claims 4 , 8, 13, 17, 18, and 22, either in a single reference or in an obvious combination of references. 

Claims 5, 6, 7 depend on claim 4 with no art was found that could be applied to the claim 4 as recited.  
Claims 9, 10, 11 depend on claim 8 with no art was found that could be applied to the claim 8 as recited.  
Claims 19, 20, 21 depend on claim 18 with no art was found that could be applied to the claim 18 as recited.  
Claims 23, 24, 25, 26 depend on claim 22 with no art was found that could be applied to the claim 22 as recited.  


Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Applicant respectfully submits that the cited portions of Kim and Garvey, alone or in combination, does not disclose the features of claim 1. Specifically, Applicant respectfully submits that the cited portions of Kim and Garvey are silent as to at least the features of "locating, using the backward projection pass, one or more matching surfaces in common between the current frame and the one or more previous frames using the motion vectors" and "patching a G-buffer of the current frame based, at least in part, upon information corresponding to the one or more matching surfaces." Page 4 of the Office Action acknowledges that Kim is silent as to "patching a G-buffer based on information corresponding to the one or more matching surfaces."”

The Examiner disagrees. Kim discloses [0018] – confirming matching image blocks, location of image blocks, between input frame and previous frame according to an average value of a corresponding image and a motion vector. The method is back projection scheme.


Applicant asserts “Applicant respectfully submits that the cited portions of Garvey fail to cure this deficiency of Kim because Garvey suggests forward-projecting values from a previous frame to a subsequent frame. See, for example, paragraph [0045] of Garvey. As explained in at least paragraphs [0033] and [0036]-[0039] of the specification, Applicant respectfully submits that "patching the surface parameters" in the manner claimed "can eliminate false positive gradients in the vast majority of cases, making the denoised image very stable while allowing to quickly react to lighting changes." Additionally, as explained in paragraph [0003] of the specification, forward projection approaches do not work "with rasterized geometry-buffers or G-buffers . because one cannot make the rasterizer user custom subpixel offsets for each pixel." Further, paragraph [0004] of the specification explains that "a forward projection-based approach does not work well with reflections and refractions." Therefore, because the cited portions of Garvey disclose a forward-projection approach, Applicant respectfully submits that the combination of Kim and Garvey do not render independent claim 1 obvious.”
The Examiner disagrees, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with patching a G-buffer of the current frame based on information corresponding to the one or more matching surfaces; determining, based at least in part on the patched G-buffer, one or more differences in light between the current frame and the at least one previous frame; rendering an image based at least in part on the one or more differences in light as taught by Garvey. The motivation for doing so to support high reliable operation as taught by Garvey. 

Regarding claims 2, 3, 15, and 16 the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 14 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 6, 8, and 10 respectively. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616